Order, insofar as appealed from by the plaintiff, unanimously affirmed. The defense interposed by the defendants, If established, will present questions of fact for the jury to determine. Order, *813insofar as appealed from by the defendants, unanimously modified by rein-, stating the defense as a complete defense to the first, second and third causes, of action and, as so modified, affirmed, with $20 costs and disbursements to the defendants. Setttle order on notice. Present — Martin, P. J., Glennon, Dore, Callahan and Van Voorhis, JJ. [See post, p. 1004.]